                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

 LEONARD HENDERSON,                                 )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )    NO. 1:21-CV-00030
                                                    )
 f/n/u PERRY, et al.,                               )    JUDGE CAMPBELL
                                                    )    MAGISTRATE JUDGE HOLMES
         Defendants.                                )


                                         MEMORANDUM

        Leonard Henderson, an inmate of the South Central Correctional Facility in Clifton,

Tennessee, has filed a pro se, in forma pauperis complaint under 42 U.S.C. § 1983 against Warden

f/n/u Perry, T.D.O.C. Core Civic, f/n/u Frakes, Captain f/n/u Maces, and the South Central

Correctional Facility, alleging violations of Plaintiff’s civil rights. (Doc. No. 1). Plaintiff also has

filed motions for appointment of counsel (Doc. No. 3) and for a court appearance (Doc. No. 4) as

well as a Petition for Writ of Habeas Corpus Ad Testificandum (Doc. No. 5).

        The complaint is before the Court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

                              I. PLRA SCREENING STANDARD

        Under 28 U.S.C. § 1915(e)(2)(B), a court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and
                                                   1




      Case 1:21-cv-00030 Document 7 Filed 05/12/21 Page 1 of 9 PageID #: 48
summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).

        The Sixth Circuit has confirmed that the dismissal standard articulated by the Supreme

Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), “governs dismissals for failure to state a claim under those statutes because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010). Thus, to survive scrutiny on initial review, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must

(1) view the complaint in the light most favorable to the plaintiff and (2) take all well-pleaded

factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir.

2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

        A court must construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d

736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).
                                                   2




      Case 1:21-cv-00030 Document 7 Filed 05/12/21 Page 2 of 9 PageID #: 49
                                II. SECTION 1983 STANDARD
       Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

                                     III. ALLEGED FACTS

       The complaint alleges that, while incarcerated at the South Central Correctional Complex

over the past year, Plaintiff requested to be placed in protective custody twice. Both times his

request was denied. During this same time period, Plaintiff was sexually assaulted. He believes

the assault “was finally what lead [sic] to [him] being placed on P.C.” (Doc. No. 1 at 4).

                                          IV. ANALYSIS

       The Eighth Amendment to the United States Constitution requires officers to "take

reasonable measures to guarantee the safety of the inmates." Farmer v. Brennan, 511 U.S. 825,

832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526–527 (1984)). Although prison officials

have a duty to protect prisoners from assault by other prisoners, the Supreme Court has recognized

that jail and prison officials cannot be expected to prevent every assault before it occurs or to stop

every assault in progress before injuries are inflicted. Thus, “a prison official may be held liable

under the Eighth Amendment . . . only if he knows that inmates face a substantial risk of serious

harm and disregards that risk by failing to take reasonable measures to abate it.” Farmer, 511 U.S.

at 847. That is, the inmate must show both that the risk of harm is sufficiently “serious,” an
                                                  3




     Case 1:21-cv-00030 Document 7 Filed 05/12/21 Page 3 of 9 PageID #: 50
objective inquiry, and that prison officials acted with “deliberate indifference” to inmate health or

safety, a subjective inquiry. Id. at 837-38; Helling v. McKinney, 509 U.S. 25, 32 (1993). Thus, “a

prison official may be held liable under the Eighth Amendment . . . only if he knows that inmates

face a substantial risk of serious harm and disregards that risk by failing to take reasonable

measures to abate it.” Farmer, 511 U.S. at 847.

       Here, the complaint names the following individuals as Defendants to this action: Warden

Perry, “T.D.O.C. Core Civic”, Internal Affairs Officer Frakes, Captain Maces, and the South

Central Correctional Facility. (Doc. No. 1 at 3-4). The complaint does not identify in what capacity

Plaintiff sues the individual Defendants. (Id.)

       To the extent that Plaintiff seeks to hold certain Defendants liable because of their job titles,

persons cannot be held liable solely because of their supervisory positions. Under 42 U.S.C. §

1983, “[g]overnment officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.” Ashcroft v. Iqbal, 556 U.S. at 676; see also

Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir.1984). Consequently, “a plaintiff must plead that

each Government-official defendant, through the official's own official actions, violated the

Constitution.” Iqbal, 556 U.S. at 676. “There must be a showing that the supervisor encouraged

the specific instance of misconduct or in some other way directly participated in it. At a minimum,

a 1983 plaintiff must show that a supervisory official at least implicitly authorized, approved or

knowingly acquiesced in the unconstitutional conduct of the offending subordinates.” Bellamy,

729 F.2d at 421 (citation omitted). A supervisory official who is aware of the unconstitutional

conduct of his or her subordinates, but fails to act, generally cannot be held liable in his or her

individual capacity. Grinter v. Knight, 532 F.3d 567, 575–76 (6th Cir. 2008); Gregory v. City of

Louisville, 444 F.3d 725, 751 (6th Cir. 2006).
                                                  4




     Case 1:21-cv-00030 Document 7 Filed 05/12/21 Page 4 of 9 PageID #: 51
        Furthermore, the South Central Correctional Facility is a building and not a “person” who

can be sued under 42 U.S.C. § 1983. See Bryant v. Jackson, No. 1:12-cv-00093, 2015 WL 344768,

at *5 (M.D. Tenn. Jan. 16, 2015) (holding that, with respect to South Central Correctional Facility,

“[t]he facility itself is a building, not a person amenable to suit under § 1983.”). Thus, Plaintiff’s

allegations fail to state a claim under Section 1983 upon which relief can be granted against the

South Central Correctional Facility, and all claims against the South Central Correctional Facility

are DISMISSED.

        Because it performs a traditional state function in operating a state prison, Core Civic is a

“person” acting under the color of state law for purposes of Section 1983. Street v. Corr. Corp. of

Am., 102 F.3d 810, 814 (6th Cir.1996). Core Civic may be liable under Section 1983 “if its official

policies or customs resulted in injury to the plaintiff.” O'Brien v. Mich. Dep't of Corr., 592 F.

App'x 338, 341 (6th Cir. 2014); see also Mason v. Doe, No. 3:12CV-P794-H, 2013 WL 4500107,

at *1 (W.D. Ky. Aug. 21, 2013) (collecting cases) (“a private corporation may be liable under

§ 1983 when an official policy or custom of the corporation causes the alleged deprivation of a

federal right”).

        To hold Core Civic liable, Plaintiff cannot rely on the theory of respondeat superior or

vicarious liability. See Street, 102 F.3d at 818. Core Civic is only liable if its own policies were

shown to be the “moving force” behind Plaintiff's injury. City of Canton v. Harris, 489 U.S. 378,

388 (1989). At this time, the complaint does not describe how a Core Civic policy is responsible

in full or in part for any injury to Plaintiff. The claim, therefore, is subject to dismissal.




                                                    5




      Case 1:21-cv-00030 Document 7 Filed 05/12/21 Page 5 of 9 PageID #: 52
         With regard to the other Defendants, Plaintiff provides no information in the complaint 1

about what role each Defendant played in the denial of Plaintiff’s request for protective custody

and the alleged failure to protect Plaintiff from a known danger. A plaintiff must identify the role

of the defendant in the alleged violation, see Miller v. Calhoun Cnty., 408 F.3d 803, 827 n.3 (6th

Cir. 2005); Dunn v. Tenn., 697 F.2d 121, 128 (6th Cir. 1982), and Plaintiff has not alleged any

specific personal involvement by these Defendants in the events described in the complaint. These

claims, like Plaintiff’s claim against Core Civic, are subject to dismissal.

         However, had Plaintiff provided more details and sufficiently linked his allegations to the

policies of Core Civic and the actions of individual Defendants, his allegations could be viewed

as rising to the level of constitutional violations actionable under Section 1983. Therefore, taking

into consideration Plaintiff’s pro se status and the allegations of the complaint, Plaintiff will be

permitted to amend his complaint, if he so desires, to explain each remaining Defendant’s role in

the alleged events.

        V.     MOTIONS FOR APPOINTMENT OF COUNSEL AND FOR COURT
             APPEARANCE AND PETITION FOR WRIT OF HABEAS CORPUS
                             AD TESTIFICANDUM

         Finally, Plaintiff seeks the appointment of counsel (Doc. No. 3), a court appearance (Doc.

No. 4), and a writ of habeas corpus ad testificandum (Doc. No. 5). He states that he has no legal

training and that appointing him counsel would assist in the preparation and retrieval of

“meaningful documents” and “Discovery matters.” (Doc. No. 3 at 1-2). He further states that the




1
 In his motion for court appearance (Doc. No. 4), Plaintiff includes what appears to be a letter he wrote to Ms. Frankes
on May 28, 2020, and a list of “RCA” incidents. (Id. at 4-8). These items provide more details about the allegations
of the complaint. However, if Plaintiff wants the Court to consider these allegations, he must amend his complaint
and include the allegations in the amended complaint.
                                                           6




       Case 1:21-cv-00030 Document 7 Filed 05/12/21 Page 6 of 9 PageID #: 53
appointment of counsel is required because he is indigent and “has a Constitutional right to

assistance of counsel in the preparation and presentation of the defense.” (Id. at 2).

        The Supreme Court has held that “an indigent’s right to appointed counsel exists only

where the litigant may lose his physical liberty if he loses the litigation.” Lassiter v. Dep’t of Social

Servs., 452 U.S. 18, 25 (1981). Thus, unlike criminal proceedings, there is no constitutional right

to an appointed counsel in a civil action, such as this action. Willett v. Wells, 469 F. Supp. 748,

751 (E.D. Tenn. 1977), aff’d, 595 F.2d 1227 (6th Cir. 1979); see Williamson v. Autorama, Inc.,

No. 91-5759, 947 F.2d 947 (6th Cir. 1991) (citing Willett favorably). The appointment of counsel

for a civil litigant is a matter within the discretion of the district court and will occur only under

exceptional circumstances. Lavado v. Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993).

        Plaintiff’s lack of legal training and financial circumstances are typical to most pro se

prisoner litigants. See Debow v. Bell, No. 3:10-cv-1003, 2010 WL 5211611, at *1 (M.D. Tenn.

Dec. 15, 2010) (inmates are typically indigent and untrained, pro se litigants). It does not appear

that either the factual or legal circumstances of this case are so complex as to constitute

“exceptional circumstances” necessitating the appointment of counsel. Plaintiff has filed a

complaint, an application to proceed in forma pauperis and supporting documents, two motions,

and one petition. The Court finds that Plaintiff is effectively representing his own interests to

date. See, e.g., Flores v. Holloway, No. 3:17-cv-00246, 2017 WL 2812908 at *2 (M.D. Tenn. June

29, 2017) (denying motion for the appointment of counsel when petitioner submitted a “lengthy

petition” demonstrating his ability to litigate his case). Accordingly, the Court finds that the

interests of justice do not require the appointment of counsel at this time. Plaintiff’s motion to

appoint counsel (Doc. No. 3) therefore will be denied without prejudice. Plaintiff may renew this

motion at a later time if the circumstances warrant.
                                                   7




      Case 1:21-cv-00030 Document 7 Filed 05/12/21 Page 7 of 9 PageID #: 54
       Plaintiff also filed a motion seeking a Court appearance. (Doc. No. 4). Plaintiff is not

entitled to a Court appearance at this time. The motion will be denied without prejudice to refile,

if appropriate.

       In addition, Plaintiff filed a petition for a writ of habeas corpus ad testificandum requiring

the warden at his place of confinement to bring him to court for the trial of this matter. The motion

is premature and will be denied without prejudice to refile at the appropriate time.



                                       VI. CONCLUSION
       Having conducted the screening required by the PLRA, the Court determines that the

complaint fails to state Section 1983 claims upon which relief can be granted against South Central

Correctional Facility, and that Defendant will be dismissed. Further, the complaint fails to state

under Section 1983 failure to protect claims against the remaining Defendants. Therefore, this

action is subject to dismissal.

       However, had Plaintiff provided more details and sufficiently linked his allegations to the

policies of Core Civic and the actions of the named individual Defendants, his allegations could

be viewed as rising to the level of constitutional violations actionable under Section 1983.

Therefore, taking into consideration Plaintiff’s pro se status and the allegations of the complaint,

Plaintiff will be permitted to amend his complaint, if he so desires, to explain each remaining

Defendant’s role in the alleged events. Plaintiff must submit an amended complaint within 30 days

of entry of this Memorandum Opinion and accompanying Order; otherwise, this case will be

dismissed.




                                                 8




      Case 1:21-cv-00030 Document 7 Filed 05/12/21 Page 8 of 9 PageID #: 55
       Plaintiff’s motions seeking the appointment of counsel (Doc. No. 3) and seeking a Court

appearance (Doc. No. 4) will be denied without prejudice. Likewise, Plaintiff’s Petition for a Writ

of Habeas Corpus Ad Testificandum (Doc. No. 5) will be denied without prejudice.

       An appropriate Order will be entered.




                                             ____________________________________
                                             WILLIAM L. CAMPBELL, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                9




     Case 1:21-cv-00030 Document 7 Filed 05/12/21 Page 9 of 9 PageID #: 56
